Case 1:15-cr-00693-RJS Document 32 Filed 11/20/19 Page 1 of1

U.S. Department of Justice

 

United States Attorney
Southern District of New York

 

The Silvio J. Mollo Building
One Saint Andrew's Plaza
New York, New York 10007

November 19, 2019

 
 

I USDS SDNY

BY ECF AND EMAIL SI
DOCUMENT

The Honorable Richard J. Sullivan

Daniel Patrick Moynihan United States Courthouse ! BLECTRONICALLY FILED
Southern District of New York DOC #:

500 Pearl Street ery yy is) a
New York, New York 10007 aTE PILED: Md hi _

Re: United States v. Tyrone Freeman 15 Cr. 693 (RJS)
Dear Judge Sullivan:

The parties write jointly to inform the Court that we are prepared to proceed to
sentencing, and, accordingly, to respectfully request that Your Honor set a sentencing schedule
for the above-docketed matter.

Respectfully submitted,

GEOFFREY S. BERMAN
United States Attorney

At LIU,

lie Bracewell / Jonathan E. Rebold /
atherine Reilly
Assistant United States Attorneys
Telephone: (212) 637-2218 / 2512 / 6521

cc: Thomas Nooter, Esq. (By E-mail)
United States Probation Officer Jill Jeffries (By E-mail)

IT IS HEREBY ORDERED THAT the parties shall appear for sentencing on Tuesday, December
17, 2019 at 10:00 a.m. in Courtroom 15A of the Daniel Patrick Moynihan United States
Courthouse, 500 Pearl Street, New York, NY 10007. The government shall file its
sentencing submission by December 3, 2019, and Defendant shall file his sentencing
submission by December 10, 2019.

SO ORDERED.

Dated: November 19, 2019
New York, New York

 

ARD J. SULLIVAN
UNITED STATES CIRCUIT JUDGE
Sitting by Designation

ee
